          Case 1:11-cr-00936-RJS Document 122 Filed 01/25/21 Page 1 of 1



                                            Law Offices Of
                                         Donna R. Newman
                                            Attorney at Law
                                      20 Vesey Street, Suite 400
                                     New York, New York 10007
                                          tel. 212-229-1516 fax
                                          212-676-7497
                                     donnanewmanlaw@aol.com
                                       Member: N.Y. & N.J. Bar
January 25, 2021

Via Email and ECF

The Honorable Richard J. Sullivan United
States Circuit Judge1
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

Re: United States v. Casimir Griffin,
    11 Cr. 936 (RJS)


Dear Judge Sullivan:

         I write to update the Court regarding the status of Casimir Griffin’s pending criminal case in
Orange County charging Mr. Griffin with, inter alia, possession of a weapon and which charges form a
basis, in part, for his violation of supervised release petition pending before Your Honor.

         I was informed by Mr. Griffin’s state court attorney, Randy Siper, Esq., that the pretrial
hearings on the pretrial motions which the defense filed were not completed due to the court’s closure as
a result of Covid-19 uptick in Orange County. The hearings have been continued until February 23rd. If
the hearings do proceed on that date, Mr. Siper anticipates the Court will set another court date to
announce its rulings on the motions and presumably at that time will set a trial date. I propose to update
the Court on or before March 25, 2012 on the status of Mr. Griffin’s state case.

Respectfully,                                       ,7 ,6 +(5(%< 25'(5(' 7+$7 GHIHQVH FRXQVHO
   /s/                                              VKDOO XSGDWH WKH &RXUW DV WR WKH VWDWXV RI
Donna R. Newman                                     6XSHUYLVHH VSHQGLQJVWDWHFRXUWFDVHQRODWHU
                                                    WKDQ0DUFK
cc: AUSA Michael Maimin via email & ECF
    AUSA Jaime Bagliebter via email & ECF
    USPO Erica Cudina via Email


1Sitting by designation as a United States District Judge for the Southern District of New
York

                                                    1
